Citation Nr: 0825084	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  02-05 234A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for pancreatitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to January 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in November 2004 and September 2007 for 
further development.  


FINDINGS OF FACT

1.  Pancreatitis was not noted at the time of the veteran's 
entry into service.

2.  Clear and unmistakable evidence shows that pancreatitis 
preexisted entry into service. 

3.  Clear and unmistakable evidence shows that there was no 
increase in severity of the preexisting pancreatitis during 
service. 

4.  The veteran's pancreatitis was not caused by or 
aggravated by his service-connected hepatitis C.


CONCLUSION OF LAW

Pancreatitis was not incurred in or aggravated by the 
veteran's active duty service, nor is it proximately due to, 
or aggravated by, a service-connected disability.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 3.310 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated February 2001.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection was denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, afforded the veteran a 
physical examination in November 2007, obtained a medical 
opinion as to the etiology and severity of disability, and 
afforded the appellant the opportunity to give testimony 
before the Board.  All known and available records relevant 
to the issue on appeal have been obtained and associated with 
the veteran's claims file; and the appellant has not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Service Connection

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

The veteran's service medical records include his May 1971 
induction examination which shows normal findings regarding 
the veteran's abdomen.  There were no findings of 
pancreatitis at that time.  The veteran also completed a 
Report of Medical History in which he indicated, by checked 
box, that he had had stomach, liver, or intestinal trouble.  
However, he did not indicate that he had had pancreatitis.  
The remainder of the service medical records contains 
complaints of gastric pain and other symptoms.  None of these 
complaints or findings are attributed to pancreatitis.  The 
Board notes that there are numerous notations regarding 
pancreatitis prior to service.  These notes state that the 
veteran reported pancreatitis by history.  In August 1974 
(upon separation from service), he completed a Report of 
Medical History in which he stated that he was diagnosed with 
pancreatitis in 1969 and was hospitalized.  He stated that 
there was a normal recovery, with no complications or 
sequalae.  He later stated that he had a history of 
pancreatitis, resolved.  

In May 2002, at an RO hearing, the veteran (and his wife) 
testified that he had pancreatitis in 1969 (two years prior 
to service); but that it had resolved in 1969.  He contended 
that his recurring gastric attacks were actually attacks of 
pancreatitis.  It appears then that his contention is that 
service aggravated his pre-existing condition.  

Post service medical records reflect that the veteran 
presented to the emergency department of the Bannock Regional 
Medical Center in May 2000 with a four to five day history of 
upper abdominal pain.  The veteran reported that he had an 
episode of pancreatitis at the age of 17 and was hospitalized 
for one week.  The etiology of the pancreatitis was unclear.  
At Bannock Regional, he was placed on IV fluids and bowel 
rest.  His symptoms resolved gradually and he was discharged 
on the fifth day.  He was diagnosed with pancreatitis of 
uncertain etiology.  

The veteran subsequently sought treatment at Southeast Idaho 
Gastroenterology.  He once again reported that he had 
pancreatitis when he was 17 years old; but he did not recall 
the cause of it.  He stated that at that time, he was not 
drinking a significant amount of alcohol.  He also reported 
that he had an abdominal injury in the past and an 
exploratory laprotomy.  He stated that he believed he had a 
part of his colon resected, as well as a spleenectomy.  He 
denied any prior history of peptic ulcer disease and he was 
unaware of any abdominal trauma.  He stated that he had 
stopped drinking alcohol approximately 10 months before his 
May 2000 hospital admission.  

The examiner noted that the veteran's past history included a 
motor vehicle accident and exploratory laprotomy in 1984.  He 
had a colostomy at that time and a subsequent colostomy 
takedown and reanastomosis.  The veteran reported that his 
mother had a past history of pancreatitis; but did not have 
any history of alcoholism.  The examiner noted that the 
veteran had what appeared to be chronic or low grade 
pancreatitis.  A subsequent report stated that the veteran's 
recurrent idiopathic pancreatitis may be secondary to 
papillary stenosis combined with common bile duct sludge and 
crystals.  

The veteran underwent an April 2001 CT scan which showed 
peripancreatic stranding, suggesting pancreatitis.  An 
ultrasound taken the next day stated that the region of the 
pancreas showed no apparent abnormality.  A May 2001 CT scan 
revealed that the pancreatic size and its configuration were 
normal A July 2001 CT scan showed slight dilatation of the 
second and third portions of the duodenum.  The examiner 
thought that perhaps this was suggestive of duodenitis.  
Otherwise, there were no specific abnormalities seen (other 
than postoperative changes in the right anterior abdominal 
wall).   

The remainder of the post service treatment records reflects 
treatment for intermittent pancreatitis.  None of the records 
attribute his current pancreatitis to service.  An October 
2001 VA treatment report reflects that the veteran once again 
reported an episode of pancreatitis when he was 17 years old.  
He also reported that he had no recurrence of pancreatitis 
until last year.  The examiner diagnosed him with chronic 
pancreatitis secondary to trauma +/- alcohol.  

The Board also notes that a September 2003 email, written by 
the veteran, states that "my pancreatitis began in 1969, not 
after [alcohol].  I consumed [alcohol] until September 1999, 
but not once did I have pancreas problems.  In April 2000, my 
next bout of pancreatitis began."  

The veteran underwent a VA examination in November 2007.  He 
indicated that the claims file was unavailable at the time he 
conducted the examination.  The veteran reported that he was 
originally diagnosed with pancreatitis in the 1960s (prior to 
service).  He reported that he had an acute hepatitis A 
episode in 1973 (while in service).  He reported that his 
first recurrence of pancreatitis was April 2000; and then in 
April 2001, he had multiple recurrences of pancreatitis.  

The examiner stated that without access to the claims file, 
he could not specifically state whether the veteran had 
pancreatitis symptoms manifested in service.  He stated that 
there was no evidence that he had any complications in 
service or any problems that would have led to pancreatitis.  
He therefore opined that it was not as likely as not that 
current pancreatitis is causally related to active duty 
service.  Finally, he opined that his pancreatic disorder is 
not proximately due to, or caused by, or aggravated by his 
service connected hepatitis C.   

The examiner then submitted an addendum in which he stated 
that he reviewed the veteran's claims file.  He noted that 
the veteran was found to have had an elevation in his liver 
function enzymes which led to a gastrointestinal consult and 
a finding of symptoms consistent with hepatitis.  He noted 
that that the veteran did not suffer from any recurrences of 
pancreatitis while in service.  As such, the examiner opined 
that the veteran did not have any manifestations of 
pancreatitis during service; and that his current 
manifestations and diagnosis of intermittent pancreatitis are 
not causally related to his military service.     

The November 2007 examiner submitted another addendum in 
December 2007 in which he once again stated that he reviewed 
the veteran's claims file; and in which he confirmed his 
findings in the November 2007 examination report and 
addendum.     

Law and Analysis

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service. 38 U.S.C.A. 
§§ 1111, 1132, 1137.

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet.App. 225, 227 (1991).  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre- 
service existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions." Id. at (b)(1).

For purposes of illustrating the analysis to be used in such 
cases, the Board notes the decision of the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) in Wagner 
v. Principi, 370 F.3d 1089 (Fed.Cir. 2004), issued on June 1, 
2004, summarizing the effect of 38 U.S.C.A. § 1111 on claims 
for service-connected disability:

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both preexisting and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any "increase in disability 
[was] due to the natural progress of the" preexisting 
condition.  38 U.S.C.A. § 1153.  If this burden is met, then 
the veteran is not entitled to service-connected benefits. 
However, if the government fails to rebut the presumption of 
soundness under section 1111, the veteran's claim is one for 
service connection.  This means that no deduction for the 
degree of disability existing at the time of entrance will be 
made if a rating is awarded.  See 38 C.F.R. § 3.322.

On the other hand, if a preexisting disorder is noted upon 
entry into service, the veteran cannot bring a claim for 
service connection for that disorder, but the veteran may 
bring a claim for service-connected aggravation of that 
disorder.  In that case section 1153 applies and the burden 
falls on the veteran to establish aggravation.  See Jensen v. 
Brown, 19 F.3d 1413, 1417 (Fed.Cir. 1994).  If the 
presumption of aggravation under section 1153 arises, the 
burden shifts to the government to show a lack of aggravation 
by establishing "that the increase in disability is due to 
the natural progress of the disease."  38 U.S.C. § 1153; see 
also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner, 370 
F. 3d at 1096.

In this case, the veteran is presumed to have been in sound 
condition due to his normal entrance examination.  Therefore 
the VA must rebut the presumption by showing clear and 
unmistakable evidence that establishes the disability existed 
prior to service and that it was not aggravated by service.  
The Board notes that the veteran has consistently stated 
(including during the course of seeking medical treatment) 
that he was hospitalized for pancreatitis in 1969.  He 
admitted it while he was in service; and he continues to 
report it more than 30 years after service.  The fact that he 
had pancreatitis prior to service has not been contested by 
the veteran.  By his own admission, he had a bout with 
pancreatitis when he was 17 years old (in 1969, two years 
prior to service); and that the condition was resolved prior 
to entering service.  The Board considers the veteran's 
statement in this regard to be clear and unmistakable 
evidence that the disability preceded military service.  See 
generally Doran v. Brown, 6 Vet. App. 283, 286 (1994).

The Board also finds that the record includes clear and 
unmistakable evidence that the disability was not aggravated 
by the veteran's service.  There is not a single service 
medical record that shows findings attributed to 
pancreatitis.  Moreover, there are no post service medical 
records that reflect symptoms attributed to pancreatitis 
until May 2000.  By the veteran's own admission, he did not 
have a single bout with pancreatitis between 1969 and April 
2000.  The Board acknowledges the veteran's contention that 
his recurrent gastric distress in service was a symptom of 
pancreatitis; however, there is no competent medical evidence 
that substantiates that contention.  To the contrary, 
November 2007 VA examiner (after review of the claims file) 
found that the veteran did not have any manifestations of 
pancreatitis during service.  

The Board therefore finds that the presumption of soundness 
has been rebutted.  For the same reasons as discussed in the 
preceding paragraph, the Board finds that there was no 
aggravation of the preexisting pancreatitis during service.  

Finally, the Board notes that the November 2007 VA examiner 
also opined that the veteran's pancreatic disorder is not 
proximately due to, or caused by, or aggravated by his 
service connected hepatitis C.  Given that this is the only 
competent medical opinion that addressed the issue of 
secondary service connection, the preponderance of the 
evidence weighs against the granting of service connection 
for pancreatitis on a secondary basis as well.   


ORDER

The appeal is denied. 


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


